      Case 3:19-cv-00693-CCC-MA Document 13 Filed 08/12/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEMOND BROWN,                              :   CIVIL ACTION NO. 3:19-CV-693
                                           :
                    Petitioner             :   (Judge Conner)
                                           :
             v.                            :
                                           :
WARDEN DOUGLAS K. WHITE,                   :
                                           :
                    Respondent             :

                                       ORDER

      AND NOW, this 12th day of August, 2020, upon consideration of the petition

for writ of habeas corpus brought pursuant to 28 U.S.C. § 2241, the court’s order

to show cause issued on July 24, 2020 (Doc. 11), and petitioner’s failure to respond

thereto, and for the reasons set forth in the memorandum (Doc. 12) of this date, it is

hereby ORDERED that:

      1. The petition for writ of habeas corpus (Doc. 1) is DISMISSED as moot.

      2. The Clerk of Court shall CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
